Citation Nr: 0512447	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent disabling for degenerative joint disease of the left 
knee, status post meniscectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected degenerative joint 
disease of the left knee, status post meniscectomy, is 
characterized by subjective complaints of pain, stiffness and 
weakness, objective evidence reflecting range of motion of 0 
to 110 degrees (extension to flexion).  There is no evidence 
of severe recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating in excess of 10 percent for the service-connected 
degenerative joint disease of the left knee, status post 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via the rating decision issued in December 
2003 and statement of the case (SOC) issued March 2004.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his disability is more severe 
than currently evaluated.  In addition, the April 2003 RO 
letter and the March 2004 SOC also provided the veteran with 
specific information concerning the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating for the service-connected degenerative joint 
disease of the left knee, status post meniscectomy and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, and the statement of the case, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).

Significantly, in response to notice of VA's decision to 
grant the veteran's claim for service connection for a left 
knee disability (a claim for which VA had already given 
notice required by 38 U.S.C.A. § 5103(a)) and to assign this 
disability a 10 percent rating, he filed a notice of 
disagreement that raised a new issue.  In accordance with the 
provisions of 38 U.S.C.A. § 7105(d), VA took proper action 
and issued a statement of the case.  However, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOGCPREC 8-2003 (Dec. 22, 2003).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-
97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2004).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

Where the particular disability for which the veteran has 
been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (2004).  

In this case, in a December 2003 rating decision, the veteran 
was granted service connection and a 100 percent disability 
rating for degenerative joint disease of the left knee, 
status post meniscectomy, under Diagnostic Codes 5010 and 
5260, effective January 2001, and a 10 percent disability 
rating effective March 2001.  

In this case, in addition to evaluating the veteran's 
disability under Diagnostic Code 5010, the Board will also 
consider other potentially applicable Diagnostic Codes, which 
in this case include Diagnostic Codes 5003, 5257, 5260, and 
5261.  See Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly 
holding that the BVA's selection of a Diagnostic Code may not 
be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed).  With x-rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2004).  However, the VA General Counsel has 
issued a precedential opinion holding that "separate ratings 
may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261, where a veteran has both a limitation of flexion 
and limitation of extension of the same leg; limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg."  VAOPGCPREC 9-2004 
(September 17, 2004).  

An October 2000 VA radiology report of the veteran's knee 
noted that the knee exhibited moderate effusion with 
degenerative changes.  

Medical records from William Barnes, M.D., dated from January 
2001 to December 2001, describe arthroscopic surgery the 
veteran underwent in January 2001, and records of check-ups 
and injections the veteran received in his left knee from 
February 2001 to December 2001.  The check-up and injection 
reports showed improvement with the injections, but did not 
record any other pertinent evidence.  The admission 
examination for the veteran's arthroscopic procedure stated 
that the veteran experienced a couple of episodes of the knee 
"giving out."  

The objective medical evidence of the August 2003 VA 
examination noted that the veteran walks with a notable limp 
and has uneven shoe wear.  The examiner noted that the left 
knee had no effusion, no heat, no Baker's cyst, and no 
erythema.  The veteran's range of motion was recorded as full 
extension to 0 degrees and flexion to 110 degrees, both 
without despair or discomfort, though the examiner noted 
significant crepitus.   There was no evidence of instability, 
and the examination report showed the veteran claimed to have 
had no dislocations, subluxation, or weakness in the knee, 
though the veteran occasionally uses a cane.  

Upon a review of the evidence, the Board finds that the 
criteria for the assignment of a 20 percent disability rating 
for the service-connected degenerative joint disease left 
knee status post meniscectomy have not been met under 
Diagnostic Code 5003-5010.  In this respect, the August 2003 
VA examination report shows that a radiographic examination 
of the knee showed mild degenerative joint disease.  However, 
there is no evidence on record of incapacitating 
exacerbations.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 38 C.F.R. § 3.159); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In sum, the Board finds that the veteran's service-connected 
degenerative joint disease to the left knee, status post 
meniscectomy, does not more nearly approximate a disability 
characterized by complaints of pain with x-ray evidence 
showing involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations as there is no evidence of record demonstrating 
incapacitating exacerbations.  As such, the veteran is denied 
a 20 percent rating for degenerative joint disease of the 
left knee, status post meniscectomy, under Diagnostic Code 
5003-5010.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 (2004); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Further, as the medical evidence simply does not show that 
the veteran's disability is characterized by moderate 
recurrent subluxation or lateral instability, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5257.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  Specifically, the 
August 2003 VA examination notations show the veteran had 
crepitus with flexion to extension in all ranges of motion, 
but that the veteran's left knee was stable.  

The Board has also considered whether the veteran's knee 
disability should be rated under other Diagnostic Codes that 
could result in a rating higher than 10 percent, including 
under Diagnostic Codes 5260 and 5261.  In this respect, the 
veteran's left knee disability has been characterized by 
range of motion of 0 to 110 degrees (extension to flexion).  
As such, the evidence does not show that the knee is 
characterized by limitation of extension to 15 degrees or 
limitation of flexion to 30 degrees.  Therefore, a rating in 
excess of 10 percent is not warranted under Diagnostic Codes 
5260, 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2004).

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as related to Diagnostic 
Codes 5260 and 5261.  In this respect, the Board does not 
doubt the presence of pain and swelling in the veteran's left 
knee, per the August 2003 VA examination report.  However, 
upon consideration of the evidence in its entirety, the Board 
finds that, the objective medical evidence simply does not 
show that the veteran's limitation of motion approaches that 
required by either Diagnostic Code 5260 or Diagnostic Code 
5261 for a higher evaluation.  As a matter of fact, the 
objective evidence of record does not reflect any additional 
functional limitation specifically related to pain/weakness 
sustained by the veteran.  And, it is clear that the law 
requires that such additional functional limitation be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40 (2004).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's degenerative joint 
disease left knee status post meniscectomy.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. § 
3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected knee disability 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease left knee, status post 
meniscectomy, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


